1
                                                                         FILED IN THE
                                                                     U.S. DISTRICT COURT
                                                               EASTERN DISTRICT OF WASHINGTON
2
                                                                Dec 20, 2018
3                       UNITED STATES DISTRICT COURT                SEAN F. MCAVOY, CLERK

                       EASTERN DISTRICT OF WASHINGTON
4
     DONALD SMITH,                           No. 4:18-CV-05159-SMJ
5
                             Plaintiff,      ORDER ADOPTING STIPULATED
6                                            PROTECTIVE ORDER
                 v.
7
     BECHTEL NATIONAL INC. and
8    MISSION SUPPORT ALLIANCE
     LLC,
9
                             Defendants.
10

11         IT IS HEREBY ORDERED: The parties’ Stipulated Motion to File

12   Stipulated Protective Order Regarding Confidential Information, ECF No. 13, is

13   GRANTED. Pursuant to Federal Rule of Civil Procedure 26(c) and the parties’

14   stipulation, the parties’ proposed Stipulated Protective Order Regarding

15   Confidential Information, ECF No. 13-1, is APPROVED, ADOPTED, and

16   INCORPORATED in this Order by reference.

17   //

18   //

19   //

20   //




     ORDER ADOPTING STIPULATED PROTECTIVE ORDER - 1
1          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

2    provide copies to all counsel.

3          DATED this 20th day of December 2018.

4
                        SALVADOR MENDOZA, JR.
5                       United States District Judge

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20



     ORDER ADOPTING STIPULATED PROTECTIVE ORDER - 2
